DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter Bukowski U.S. Patent Publication 2007/0257532 (Bukowski) in view of Sara E. Bullocks U.S. Patent Publication 2007/0246980 A1 (Bullocks) further in view of Jerry Edward Carstens U.S. Patent 8,099,794 B2 (Carstens).
Regarding claims 1 and 8, Bukowski discloses a wheelchair armrest cover (Figure 7 Element 38a) comprising: a textile, polymeric, or elastomeric sheet sized to approximate a wheelchair armrest; and one or more fasteners coupled to the textile, polymeric, or 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Bukowski as taught by Bullocks to include Bullocks’ multilayered armrest covering material.  Such a modification would provide a means to enhance the material properties of the cover.  
Bukowski in view of Bullocks does not directly disclose a pocket for a heating or cooling pack between the topside surface and the armrest.  Carstens discloses a device having a textile, polymeric, or elastomeric sheet that defines a pocket configured or adapted to dispose a heating or cooling pack between the topside surface of the sheet and a supporting base (Figure 3-8 and Column 3 Line 25-41); wherein a heating device or cooling device is inserted into the pocket.  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Bukowski in view of Bullocks as taught by Carstens to include Carstens’ pocket and heat/cold packs.  Such a modification would provide a means to alter the temperature comfort of the user.  
Regarding claim 2 and 3, Bukowski in view of Bullocks in view of Carstens discloses the wheelchair arrest cover having a fitted covering that is dimensioned to fit over the armrest (Figure 2, [0023-0025], Bukowski).  Bukowski in view of Bullocks does not directly disclose the textile, polymeric, or elastomeric sheet dimension to be specified.  Dimensional modification is common and well known in the art.  It would be obvious to provide 
Regarding claim 4, Bukowski in view of Bullocks in view of Carstens discloses the wheelchair armrest cover wherein the one or more fasteners include an elastic band located around the perimeter of the textile, polymeric, or elastomeric sheet ([0023-0024], Bukowski).  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukowski in view of Bullocks in view of Carstens in view of Roseann Clarke et al. U.S. Patent Publication 2008/0036254 (Clarke).
Regarding claim 5 and 6, Bukowski in view of Bullocks in view of Carstens discloses the wheelchair armrest cover to comprise one or more fasteners ([0023-0025]). Bukowski in view of Bullocks in view of Carstens does not directly disclose the one or more fasteners to include one or more drawstrings or one or more hook and loop fasteners.  Clarke discloses a chair cover comprising one or more fasteners including one or more drawstrings or one or more hook and loop fasteners ([0018] and [0021]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Bukowski in view of Bullocks in view of Carstens as taught by Clarke to include Clarke’s one or more fasteners.  Such a modification would provide alternative means of fasteners to secure the cover to the desired element to be protected. 

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.

The structural limitation of a multilayered armrest cover are disclosed in Bukowski in view of Bullocks.  Providing a heating element within a “cover” structure is well known in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SHIN H KIM/Primary Examiner, Art Unit 3636